McLaughlin, J. (concurring):
I concur in the conclusion reached by Mr. Justice Ingraham in this case. The owner of real estate abutting upon a street is responsible for the condition of .the sidewalk adjacent to and immediately in front of his property, unless he has been relieved from that responsibility by surrendering possession of it to another.. The *487rule is well settled that where one gives another absolute possession of his property, lie is thereby relieved from all liability by reason of want of repair — provided the one to whom possession is given expressly or impliedly covenants to make the necessary repairs. The reason of the rule is obvious. Where such possession is given, the owner has no more right than a stranger to go upon the premises, and of course cannot go there without the consent of the lessee for any purpose — even to make repairs. In the present case a •question of fact was presented as to whether the owner of the premises in front of which the accident occurred had leased the same to another, had entirely surrendered possession, so that she had no right to go upon the premises for the purpose of making repairs. The jury found that she had not made such a lease, and there is evidence which is sufficient to sustain that finding. The question presented, therefore, being one of fact, and there being evidence to sustain the finding of the jury, we have no right to interfere with the conclusion reached by it.
Eor these reasons I think the judgment should be affirmed.